Title: From Thomas Jefferson to James Monroe, 21 January 1826
From: Jefferson, Thomas
To: Monroe, James


Dear Sir
Monticello
Jan 21. 26
Your favor of Jan. 15. is recieved, and I am entirely sensible of the kindness of the motives which suggested the caution it recommends. but I believe what I have done is the only thing I could have done with honor or conscience. mr Gilmer requested me to state a fact which he knew himself, and of which he knew me to be possessed. what use he intended to make of it I knew not, nor had I a right to enquire, or to indicate any suspicion that he would make an unfair one. that was his concern, not mine; and his character was sufficient to sustain the responsability for it. I knew too that if an incanded use should be made of it, there would be found those who would so prove it. independant of the terms of intimate friendship on which mr Giles and myself have ever lived together, the world’s respect entitled him to the justice of my testimony to any truth he might call for; and how that testimony should connect me with whatever he may do or write hereafter, and with his whole career, as you apprehend, is not understood by me. with his personal controversies I have nothing to do. I never took any part in them, or in those of any other person. add to this that the statement I have given him, on the subject of mr Adams, is entirely honorable to him in every sentiment and fact it contains. there is not a word in it which I would wish to recall. it is one which mr Adams himself might willingly quote, did he need to quote anything. it was simply that; during the continuance of the embargo, mr Adams informed me of a combination (without naming anyone concerned it it) which had for it’s object a severance of the union, for a time at least. that mr Adams and myself, not being then in the habit of mutual consultation and confidence, I considered it as the stronger proof of the purity of his patriotism, which was able to lift him above all party passions, when the safety of his country was endangered. nor have I kept this honorable fact to myself. during the late canvas particularly, I had more than one occasion to quote it to persons who were expressing opinions respecting him of which this was a direct corrective. I have never entertained for mr Adams any but sentiments of esteem and respect; and if we have not thought alike on political subjects, I yet never doubted the honesty of his opinions, of which the letter in question, if published will be an additional proof. still I recognize your friendship in suggesting a review of it, and am glad of this, as of every other occasion of repeating to you the assurance of my constant attachment and respect.Th: Jefferson